 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT CCOURT
 7
                                           DISTRICT OF NEVADA
 8

 9
     GERALD VON TOBEL,                             )   Case No.: 3:17-CV-00022-RCJ-CLB
10                                                 )
                                                   )   ORDER ADOPTING AND ACCEPTING
11                           Plaintiff,            )   REPORT AND RECOMMENDATION OF
                                                   )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                           )   (ECF NO. 50)
                                                   )
13
     DR. JOHNS, et al.,                            )
                                                   )
14                                                 )
                             Defendants.           )
15                                                 )
                                                   )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate
18
     Judge Carla L. Baldwin (ECF No. 50 1) entered on January 28, 2020, recommending
19

20   that the Court grant Defendant David Evertt’s motion to dismiss (ECF No. 40). No

21   objection to the Report and Recommendation has been filled.
22
            This action was referred to Magistrate Judge Baldwin under 28 U.S.C. §
23
     636(b)(1)(B) and Local Rule IB 1-4 of the Rules of Practice of the United States District
24
     Court for the District of Nevada.
25

26          The Court has considered the pleadings and memoranda of the parties and other

27   relevant matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
28          1   Refers to Court’s docket number.



                                                        1
 1         IT IS HEREBY ORDERED that Magistrate Judge Baldwin’s Report and
 2
     Recommendation (ECF No. 50) is ADOPTED and ACCEPTED.
 3
           IT IS FURTHER ORDERED that Defendant David Evertt’s Motion to Dismiss
 4

 5
     (ECF No. 40) is GRANTED.

 6         IT IS FURTHER ORDERED that Defendant David Everett is DISMISSED
 7   WITHOUT PREJUDICE.
 8
           IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment
 9
     accordingly.
10

11         IT IS SO ORDERED.

12                                           Dated this 4th day of March, 2020.
13

14
                                             ROBERT C. JONES
15                                           United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28



                                                2
